
	

113 HRES 772 IH: Directing the House of Representatives to bring a civil action for declaratory or injunctive relief to challenge certain policies and actions taken by the executive branch relating to immigration.
U.S. House of Representatives
2014-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 772
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2014
			Mr. Rice of South Carolina (for himself, Mr. LaMalfa, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Directing the House of Representatives to bring a civil action for declaratory or injunctive relief
			 to challenge certain policies and actions taken by the executive branch
			 relating to immigration.
	
	
		Whereas President Obama and officials in his administration have frequently overstepped the limits
			 placed on executive branch power by the Constitution;
		Whereas President Obama stated he did not have the legal authority to take executive actions on
			 immigration that he has now subsequently taken;
		Whereas because of President Obama’s continuing failure to faithfully execute the laws, his
			 administration’s actions cannot be addressed by the enactment of new laws,
			 because Congress cannot assume that the President will execute the new
			 laws any more faithfully than the laws he has already ignored, leaving
			 Congress with no legislative remedy to prevent the establishment of what
			 is in effect an imperial Presidency; and
		Whereas it is therefore necessary and appropriate for Congress to turn to the courts to ensure the
			 faithful execution of the laws as required by the Constitution: Now,
			 therefore, be it
	
		1.Directing civil action by House of Representatives in response to certain executive branch actions
			 relating to immigration
			(a)Civil ActionThe House of Representatives shall bring a civil action in the United States District Court for the
			 District of Columbia for declaratory or injunctive relief to challenge any
			 of the following policies or actions:
				(1)The policy of the Department of Homeland Security to exercise prosecutorial discretion with respect
			 to individuals who came to the United States as children, as announced by
			 the Department of Homeland Security on June 15, 2012.
				(2)The policy of the Department of Homeland Security to exercise further prosecutorial discretion with
			 respect to certain other unlawfully present aliens, as directed in a
			 November 20, 2014, memorandum issued by Secretary of Homeland Security Jeh
			 Charles Johnson, and related memoranda issued by the executive branch.
				(b)No Additional Funds Provided To Bring ActionsAny amounts obligated or expended by the House of Representatives to carry out this resolution
			 during a fiscal year shall be derived from existing appropriations for
			 salaries and expenses of the House for that fiscal year, and nothing in
			 this resolution may be construed as authorizing an increase in the amount
			 of budget authority available to the House for that fiscal year.
			(c)No Effect on Existing Authority of SpeakerNothing in this resolution may be construed to affect the authority of the Speaker to initiate any
			 civil action on behalf of the House of Representatives, or to intervene in
			 any civil action on behalf of the House of Representatives, pursuant to
			 House Resolution 676, One Hundred Thirteenth Congress.
			
